Case 1:19-cr-00224-PAB Document 108 Filed 10/31/19 USDC Colorado Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO
                                  Chief Judge Philip A. Brimmer

Criminal Action No.: 19-cr-00224-PAB                            Date: October 31, 2019
Courtroom Deputy: Emily Buchanan                                Court Reporter: Janet Coppock

 Parties:                                                       Counsel:

 UNITED STATES OF AMERICA,                                      Patricia Davies
                                                                Andrea Surratt

      Plaintiff,

 v.

 1. DAKOTA MICHAEL HELLER,                                      Kelly Christl
                                                                Natalie Stricklin

      Defendant.


                                       COURTROOM MINUTES


JURY TRIAL – DAY 4

9:01 a.m.          Jurors are present and resume their deliberations.

10:58 a.m.         Court in session.

Appearances of counsel. Defendant is present on bond.

Jury not present.

The Court has received a question from the jury.

Court reads the jury’s question and its proposed answer.

Statements by counsel.

11:03 a.m.         Court in recess.
1:55 p.m.          Court in session.

Jury not present.
Case 1:19-cr-00224-PAB Document 108 Filed 10/31/19 USDC Colorado Page 2 of 2




The Court has received a question from the jury.

Court reads the jury’s question and its proposed answer.

Statements by counsel.

1:57 p.m.       Court in recess.
3:03 p.m.       Court in session.

Jury not present.

The Court has received a question from the jury.

Court reads the jury’s question.

Government proposes that the Court give a modified-Allen instruction.

Defendant asks the Court to hang the jury and objects to the modified-Allen instruction.

Statements by counsel.

Court overrules defendant’s objection and will omit the second paragraph. Court will bring in
the jury and read the remainder of the 10th Circuit Pattern Instruction 1.42.

3:16 p.m.       Jury present.

Court instructs the jury.

3:19 p.m.       Jury excused to resume their deliberations.

3:20 p.m.       Court in recess.
4:16 p.m.       Court in session.

Jury present.

Court instructs jurors. Jurors excused until November 1, 2019 at 8:30 a.m.

4:19 p.m.       Court in recess.

Trial continued.
Total in-court time:   00:27




                                                 2
